Citation Nr: 1044237	
Decision Date: 11/24/10    Archive Date: 12/01/10

DOCKET NO.  08-33 074	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a back 
disability.

2.  Entitlement to an evaluation in excess of 10 percent for 
service-connected degenerative joint disease of the left knee.

3.  Entitlement to service connection for a back disability, to 
include as secondary to service-connected degenerative joint 
disease of the left knee.
  
4.  Entitlement to service connection for a left shoulder 
disability, to include as secondary to service-connected 
degenerative joint disease of the left knee.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Arif Syed, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1970 to November 
1974.

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a March 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, which denied the benefits sought on appeal.  
The Veteran appealed that decision to BVA, and the case was 
referred to the Board for appellate review.

The Board initially notes that the Veteran has not claimed that 
his current left shoulder disability is direct result of his 
military service, and there is nothing in the record which so 
suggests.  Instead, he contends that the claimed condition is 
secondary to his service-connected left knee disability.  See, 
e.g., the Veteran's claim for VA benefits dated in September 
2006.

The Board notes, however, that the RO adjudicated the Veteran's 
claim on both a direct and secondary basis.  See the RO's July 
2008 statement of the case (SOC).  In that connection, the 
Board's inquiry will similarly include analysis as to both direct 
and secondary service connection, as doing so does not prejudice 
the Veteran.  Cf. Bernard v. Brown, 4 Vet. App. 384 (1993).

In June 2009, the Veteran presented sworn testimony at a Travel 
Board hearing which was chaired by the undersigned Veterans Law 
Judge.  A transcript of the hearing has been associated with the 
Veteran's VA claims folder.

The issues of entitlement to an increased disability rating for 
service-connected degenerative joint disease of the left knee as 
well as entitlement to service connection for a back disability 
and a left shoulder disability are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an unappealed January 2001 rating decision, the RO denied 
the Veteran's claims of entitlement to service connection for a 
back disability. 

2.  The evidence received since the January 2001 rating decision, 
by itself or in conjunction with previously considered evidence, 
relates to an unestablished fact necessary to substantiate the 
claim for service connection for a back disability.


CONCLUSIONS OF LAW

1.  The January 2001 rating decision is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2010).

2.  Since the January 2001 rating decision, new and material 
evidence has been received with respect to the Veteran's claim of 
entitlement to service connection for a back disability; 
therefore, the claim is reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks entitlement to service connection for back 
disability.  Implicit in his claim is the contention that new and 
material evidence which is sufficient to reopen the previously-
denied claim has been received.  

In the interest of clarity, the Board will discuss certain 
preliminary matters.  The issue on appeal will then be analyzed 
and a decision rendered.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (VCAA).  The VCAA includes an enhanced 
duty on the part of VA to notify a claimant as to the information 
and evidence necessary to substantiate a claim for VA benefits.  
The VCAA also redefines the obligations of VA with respect to its 
statutory duty to assist a claimant in the development of his 
claim.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).

For a claim to reopen, such as the Veteran's claim of service 
connection for a back disability, the VCAA appears to have left 
intact the requirement that a veteran must first present new and 
material evidence in order to reopen a previously and finally 
denied claim under 38 U.S.C.A. § 5108 before the Board may 
determine whether the duty to assist is fulfilled and proceed to 
evaluate the merits of that claim.  It is specifically noted that 
nothing in the VCAA shall be construed to require VA to reopen a 
claim that has been disallowed except when new and material 
evidence is presented or secured, as described in 38 U.S.C.A. § 
5108.  See 38 U.S.C.A.             § 5103A(f) (West 2002).

Once the claim is reopened, the VCAA provides that VA shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a veteran's claim for benefits under a 
law administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A (West 2002).

Therefore, the VCAA duty to notify currently applies to the issue 
on appeal; the standard of review and duty to assist do not apply 
to the claim unless it is reopened.  See Holliday v. Principi, 14 
Vet. App. 280 (2000) [the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim].

Notice

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2009), and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2010), provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate the 
claim.  As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United States 
Court of Appeals for Veterans Claims (the Court) specifically 
addressed VCAA notice requirements in the context of a veteran's 
request to reopen a previously and finally denied claim. The 
Court found that VA must notify a claimant of the evidence and 
information that is necessary to reopen the claim, and must 
provide notice that describes what evidence would be necessary to 
substantiate the element or elements required to establish 
service connection that were not found in the previous denial.

The Board also notes that the United States Court of Appeals for 
Veterans Claims (Court) has held that the plain language of 38 
U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to 
the VCAA be provided "at the time" that, or "immediately after," 
VA receives a complete or substantially complete application for 
VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 
112, 119 (2004).

In the case at hand, the record reflects that the originating 
agency provided the Veteran with the required notice, to include 
notice with respect to the effective-date element of the claim, 
by a letter mailed in September 2006, prior to the initial 
adjudication of his claim.  In short, the record indicates the 
Veteran received appropriate notice pursuant to the VCAA. 

The Board recognizes that the Veteran did not received adequate 
notice of the requirements of 38 C.F.R. § 3.156(a), nor was he 
advised of why his service connection claim was previously 
denied, pursuant to Kent v. Nicholson, 20 Vet,. App. 1 (2006).  
However, as the Veteran's claim is being reopened herein, there 
is no prejudicial error.  

Duty to assist

As alluded to above, under the VCAA, VA's statutory duty to 
assist a claimant in the development of a previously finally 
denied claim does not attach until the claim has been reopened 
based on the submission of new and material evidence.  Once a 
claim is reopened, the VCAA provides that VA shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for benefits under 
a law administered by VA, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  See 
38 U.S.C.A. § 5103A (West 2002).

In short, the Board concludes that the provisions of the VCAA 
have been complied with to the extent required under the 
circumstances presented in this case.  

The Board additionally observes that all appropriate due process 
concerns have been satisfied.  38 C.F.R. § 3.103 (2010).  The 
Veteran has been accorded the opportunity to present evidence and 
argument in support of his claim.  He has retained the services 
of a representative.  He was afforded a personal hearing in July 
2010.
  
Accordingly, the Board will proceed to a decision as to the issue 
on appeal.
Service connection for a Back Disability 

Pertinent legal criteria

Generally, service connection may be granted for disability or 
injury incurred in or aggravated by active military service.  See 
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).

For certain chronic disorders, including arthritis, service 
connection may be granted if the disease becomes manifest to a 
compensable degree within one year following separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 
C.F.R. §§ 3.307, 3.309 (2010).

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements are 
met is based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  See Baldwin 
v. West, 13 Vet. App. 1, 8 (1999).

In order to show a chronic disease in service there is required a 
combination of manifestations sufficient to identify the disease 
entity, and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  When the fact or 
chronicity in service is not adequately supported, then a showing 
of continuity after discharge is required to support a claim.  
There must be competent medical evidence unless the evidence 
relates to a condition as to which lay observation is competent 
to identify its existence.  See 38 C.F.R. § 3.303(b) (2010).

In general, rating decisions that are not timely appealed are 
final.  See 38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1103 
(2010).  Pursuant to 38 U.S.C.A. § 5108, a finally disallowed 
claim may be reopened when new and material evidence is presented 
or secured with respect to that claim.

New evidence is defined as evidence not previously submitted to 
agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  See 38 C.F.R. § 3.156(a) (2010).

An adjudicator must follow a two-step process in evaluating a 
previously denied claim.  First, the adjudicator must determine 
whether the evidence added to the record since the last final 
decision is new and material.  If new and material evidence is 
presented or secured with respect to a claim that has been 
finally denied, the claim will be reopened and decided upon the 
merits.  Once it has been determined that a claimant has produced 
new and material evidence, the adjudicator must evaluate the 
merits of the claim in light of all the evidence, both new and 
old, after ensuring that the VA's statutory duty to assist the 
appellant in the development of his claim has been fulfilled.  
See 38 U.S.C.A. § 5108 (West 2002); Elkins v. West, 12 Vet. App. 
209 (1999); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 
(1999).

There must be new and material evidence as to each and every 
aspect of the claim that was lacking at the time of the final 
denial in order for there to be new and material evidence to 
reopen the claim.  See Evans v. Brown, 9 Vet. App. 273 (1996).

Claim to Reopen

The RO denied service connection for a back disability, in a 
January 2001 rating decision based on a finding that the 
Veteran's service treatment records failed to show any complaint 
or treatment for a back condition.  That decision is final.

At the time of the prior final rating decision in January 2001, 
the record included the service treatment records, post-service 
records, and the Veteran's statements.  

The Veteran's service treatment records were absent any complaint 
of or treatment for a back injury.  A post-service treatment 
record from E.G., M.D., dated in March 1981 documented the 
Veteran's complaints of back pain.  He was diagnosed with an 
acute low back sprain.  Further, an MRI of the Veteran's lumbar 
spine dated in February 1993 revealed findings of reduced 
hydration of the L4/5 and L5/S1 discs.  There was also mild 
posterior disc bulging at both of these levels with some very 
mild fattening of the anterior surface of the dural sac at the 
L4/5 level.  Moreover, a private treatment record from J.A., 
D.C., dated in July 1999 documented the Veteran's complaints of 
aches and pains in the thoracic and lumbar areas following an 
automobile accident.  He specifically noted that he received a 
contusion from the blunt end of an umbrella that he had stowed 
behind his truck's seat.  Dr. J.A. noted that the left 
infraspinatus muscle was moderately swollen at the supero-lateral 
aspect and may be responsible for some of the radiating pain into 
his elbow and left hand.     

If new and material evidence is presented or secured with respect 
to a claim that has been disallowed, however, the Secretary shall 
reopen the claim and review the former disposition of the claim. 
38 U.S.C.A. § 5108.  Therefore, in order to reopen the claim, the 
evidence must show that the Veteran sustained a back disease or 
injury during service.

Since the January 2001 rating decision, in September 2006, the 
Veteran has applied to reopen his claim of entitlement to service 
connection for a back disability, to include as secondary to his 
service-connected left knee disability.  In the March 2007 rating 
decision, the agency of original jurisdiction (AOJ) declined to 
reopen the claim, noting that new and material evidence had not 
been associated with the claims file.  Although the Veteran's 
claim was reopened and denied in the July 2008 SOC, 
notwithstanding the RO's actions, it is incumbent on the Board to 
adjudicate the new and material issue before considering the 
claim on its merits. The question of whether new and material 
evidence has been received is one that must be addressed by the 
Board.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) 
[before considering a previously adjudicated claim, the Board 
must determine that new and material evidence was presented or 
secured for the claim, making RO determination in that regard 
irrelevant].

The Veteran testified at the July 2010 Board hearing that he 
strained his lower back during his military service when he 
attempted to move a trunk.  See the July 2010 Board hearing 
transcript, pgs. 21-22.  Moreover, he reported to sick bay and 
received medication for it.  Id. at page 21.  The Veteran's 
report of the inservice back injury had not been submitted 
before.  Thus, it is new.

The Veteran's report of the injury to his back at the July 2010 
Board hearing indicates evidence of an inservice injury.  The 
Veteran's previous claim was denied because there was no evidence 
of an inservice back injury.  The new evidence thus relates to an 
unestablished fact necessary to substantiate the claim.  The 
credibility of the newly submitted evidence is presumed in 
determining whether or not to reopen a claim.  Justus v. 
Principi, 3 Vet. App. 510 (1992).  Thus, this evidence raises a 
reasonable possibility of substantiating the claim.  See 38 
C.F.R. § 3.156(a) (2010).  Accordingly, the additional evidence 
is also material.  As new and material evidence has been 
received, the claim for service connection for a back disability 
is reopened.  

As was indicated in the above VCAA discussion, VA's statutory 
duty to assist the Veteran in the development of his claim 
attaches at this juncture.  For the reasons explained in the 
remand section below, the Board finds that additional development 
is necessary before a decision on the merits of the reopened 
claim may be rendered.  

In addition, the standard of review changes at this point.  See 
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2010).  In 
evaluating the evidence and rendering a decision on the merits, 
the Board is required to assess the credibility and, therefore, 
the probative value of proferred evidence in the context of the 
record as a whole.  The Justus presumption of credibility no 
longer attaches.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. 
Cir. 1997).

Although the evidence discussed above is adequate for the limited 
purpose of reopening the claim, this does not necessarily make it 
sufficient to allow the grant of the benefits sought.  See 
generally Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998) [material 
evidence is evidence that would contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it would not be enough 
to convince the Board to grant the claim].  

The Board finds that additional evidentiary development is 
required.  This will be discussed in the remand section which 
follows.


ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for a back disability is 
reopened; to this extent only, the appeal is granted.


REMAND

After having carefully considered the matter, and for the reasons 
expressed immediately below, this case must be remanded for 
further development.

Increased rating for Left Knee disability

During the above-referenced hearing in July 2010, the Veteran 
discussed the severity of his left knee disability.  He also 
indicated that he had undergone recent treatment at a VA 
outpatient clinic in Murfreesboro, Tennessee for his left knee 
disability.  See the July 2010 Board hearing transcript, page 12.  
The Board notes that the Veteran's claims folder is absent any VA 
treatment records after April 2009.  

The procurement of such pertinent VA medical reports is required.  
Where VA has constructive and actual knowledge of the 
availability of pertinent reports in the possession of the VA, an 
attempt to obtain those reports must be made.  See Bell v. 
Derwinski, 2 Vet. App. 611 (1992) (holding that documents which 
were not actually before the adjudicators but had been generated 
by VA employees or submitted to VA by claimant were, "in 
contemplation of law, before the Secretary and the Board and 
should be included in the record").  In light of the foregoing, 
the Board finds that an attempt should be made to identify and 
associate these records with the Veteran's claims folder.

Additionally, the Veteran was last afforded a VA examination in 
October 2006 as to his service-connected left knee disability.  
The Veteran essentially contends that his service-connected 
disability has since increased in severity.  See the July 2010 
Board hearing transcript, page 4.  In particular, the Veteran 
asserts that the pain in his left knee has worsened, his knee 
will sometime "lock" or "give way," and that he has fallen 
eight to ten times in the past two years.  Id.  

Accordingly, the Board finds that a contemporaneous VA 
examination is warranted.  See Littke v. Derwinski, 1 Vet. App. 
90, 92 (1990) [VA's duty to assist includes the conduct of a 
contemporaneous medical examination, in particular where it is 
contended that a service-connected disability has become worse]; 
see also Snuffer v. Gober, 10 Vet. App. 400 (1997) [a veteran is 
entitled to a new VA examination where there is evidence that the 
condition has worsened since the last examination].

Back and Left Shoulder Disabilities

In general, in order to establish service connection for the 
claimed disability, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

In order to establish service connection for a claimed disability 
on a secondary basis, there must be (1) medical evidence of a 
current disability; (2) a service-connected disability; and (3) 
medical evidence of a nexus between the service-connected disease 
or injury and the current disability.  See Wallin v. West, 11 
Vet. App. 509, 512 (1998).

As to Hickson/Wallin element (1), current disability, the medical 
evidence of record documents diagnoses of tendinitis of the 
supraspinatus tendon of the left shoulder as well as degenerative 
joint disease of the lumbar spine.  See, e.g., VA treatment 
records dated January 2006 and August 2007. 
 
With regard to Hickson element (2), evidence of an in-service 
incurrence of a disease or injury, the Veteran asserted that he 
strained his lower back during his military service when he 
attempted to move a trunk.  See the July 2010 Board hearing 
transcript, pgs. 21-22. 

The Veteran's service treatment records do not document either 
the Veteran's injury to his lower back or treatment for any back 
disability.  However, the Board notes that the Veteran is 
competent to attest to experiencing such accident during service.  
See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (lay 
evidence can be competent and sufficient to establish a diagnosis 
of a condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional).  Therefore, although the Veteran as a lay 
person has not been shown to be capable of making medical 
conclusions, he is competent to report the circumstances of 
injuring his lower back.  

The Board notes that the Veteran has not contended that he 
suffered any injury to his left shoulder during military service.  
See the July 2010 Board hearing transcript, page 22.

Wallin element (2) has been met; the Veteran is service-connected 
for degenerative joint disease of the left knee.
With respect to Hickson/Wallin element (3), medical nexus, none 
of the medical records currently associated with the Veteran's VA 
claims folder offer an opinion as to a possible causal 
relationship between the Veteran's left shoulder and back 
disabilities with either his military service or service-
connected left knee disability.

This case presents certain medical questions which cannot be 
answered by the Board.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991) (the Board is prohibited from exercising its own 
independent judgment to resolve medical questions).  An 
examination and medical nexus opinion must be obtained which 
addresses the nature of the Veteran's disabilities and whether 
such are related to either his military service or service-
connected left knee disability.  See Charles v. Principi, 16 Vet. 
App.  370 (2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006); 
see also 38 C.F.R. § 3.159(c)(4) (2010) [a medical examination or 
opinion is necessary if the information and evidence of record 
does not contain sufficient medical evidence to decide the 
claim].

Accordingly, the case is REMANDED for the following action:

1.	The RO should take appropriate steps to 
contact the Veteran and obtain the names 
and addresses of all medical care 
providers who treated him for his left 
knee, back, and left shoulder disabilities 
since service.  After obtaining proper 
authorization, the RO should obtain any 
relevant records from these providers that 
are not already of record in order to 
ensure that complete records from these 
facilities are of record.  

The RO should also request any records 
from the VA outpatient clinic in 
Murfreesboro, Tennessee, after April 2009 
pertaining to the Veteran's left knee, 
back, and left shoulder disabilities.  All 
attempts to secure this evidence must be 
documented in the claims folder by the RO.

If, after making reasonable efforts to 
obtain named records the RO is unable to 
secure same, the RO must notify the 
Veteran and (a) identify the specific 
records the RO is unable to obtain; (b) 
briefly explain the efforts that the RO 
made to obtain those records; and (c) 
describe any further action to be taken by 
the RO with respect to the claim.  The 
Veteran must then be given an opportunity 
to respond.

2.	The RO should then schedule the Veteran 
for examinations in order to determine the 
following:

a.	the current severity of the 
degenerative joint disease of the 
left knee.  The examiner should set 
forth all symptomatology associated 
with the Veteran's left knee 
disability, including loss of range 
of motion during flare-ups.  The 
examination should include range of 
motion testing of the left knee.  The 
examiner should also render specific 
findings as to whether, during the 
examination, there is objective 
evidence of recurrent subluxation, 
instability, pain on motion, 
weakness, excess fatigability, and/or 
incoordination associated with the 
left knee and the severity of such.  
If pain on motion is observed, the 
examiner should indicate the point at 
which pain begins. In addition, the 
examiner should indicate whether, and 
to what extent, the Veteran likely 
experiences functional loss or any 
additional loss of range of motion 
due to pain or any of the other 
symptoms noted above during flare-ups 
and/or with repeated use.  

b.	provide an opinion, with supporting 
rationale, as to as to the following:

i)  Whether it is at least as likely 
as not that the Veteran's 
degenerative joint disease of the 
lumbar spine, or any other back 
disability, is related to his active 
military service;

ii)  Whether it is at least as likely 
as not that the Veteran's 
degenerative joint disease of the 
lumbar spine, or any other back 
disability, is caused or aggravated 
(i.e. permanently worsen beyond the 
normal progression of the disability) 
by the Veteran's service-connected 
left knee disability.  If the 
examiner finds that a back disability 
is aggravated by the service-
connected left knee disability, then 
he/she should quantify the degree of 
aggravation.
      
iii)  Whether it is at least as 
likely as not that the Veteran's left 
shoulder disability, is caused or 
aggravated (i.e. permanently worsen 
beyond the normal progression of the 
disability) by the Veteran's service-
connected left knee disability.  If 
the examiner finds that the left 
shoulder disability is aggravated by 
the service-connected left knee 
disability, then he/she should 
quantify the degree of aggravation.

The claims folder should be made available 
to the examiner in conjunction with the 
examinations.  The examiner should 
indicate in his/her report that the claims 
file was reviewed.  All tests and studies 
deemed necessary by the examiner should be 
performed.  A complete rationale for any 
opinion expressed shall be provided.  The 
report of the examinations should be 
associated with the Veteran's VA claims 
folder.

3.	After undertaking any additional 
development deemed by it to be 
appropriate, the RO should then 
readjudicate the Veteran's claims.  If the 
benefits sought on appeal remain denied, 
the Veteran and his representative should 
be provided a supplemental statement of 
the case and given an appropriate 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
further consideration, if otherwise in 
order.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


